UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9961 TOYOTA MOTOR CREDIT CORPORATION (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 95-3775816 (I.R.S. Employer Identification No.) 19001 S. Western Avenue Torrance, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 468-1310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Nox As of January 31, 2015, the number of outstanding shares of capital stock, no par value per share, of the registrant was 91,500, all of which shares were held by Toyota Financial Services Americas Corporation. Reduced Disclosure Format The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format. TOYOTA MOTOR CREDIT CORPORATION FORM 10-Q For the quarter ended December 31, 2014 INDEX PART I 3 Item1.Financial Statements 3 Consolidated Statement of Income 3 Consolidated Statement of Comprehensive Income 3 Consolidated Balance Sheet 4 Consolidated Statement of Shareholder’s Equity 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis 45 Item 3.Quantitative and Qualitative Disclosures About Market Risk 71 Item 4.Controls and Procedures 71 PART II 72 Item 1.Legal Proceedings 72 Item 1A.Risk Factors 72 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 72 Item 3.Defaults Upon Senior Securities 72 Item 4.Mine Safety Disclosures 72 Item 5.Other Information 73 Item 6.Exhibits 73 Signatures 74 Exhibit Index 75 - 2 - PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Financing revenues: Operating lease $ Retail Dealer Total financing revenues Depreciation on operating leases Interest expense Net financing revenues Insurance earned premiums and contract revenues Investment and other income, net 62 68 88 Net financing revenues and other revenues Expenses: Provision for credit losses 63 Operating and administrative Insurance losses and loss adjustment expenses 63 57 Total expenses Income before income taxes Provision for income taxes Net income $ CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Net income $ Other comprehensive (loss) income, net of tax: Net unrealized gains (losses) on available-for-sale marketable securities [net of tax (provision) benefit of $(3), ($1), ($25), and $20, respectively] 5 2 41 Reclassification adjustment for net (gains) losses on available-for-sale marketable securities included in investment and other income, net [net of tax provision (benefit) of $4, $4, $20 and ($11), respectively] 18 Other comprehensive (loss) income 6 Comprehensive income $ See accompanying Notes to Consolidated Financial Statements. - 3 - TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED BALANCE SHEET (Unaudited) (Dollars in millions) December 31, 2014 March 31, 2014 ASSETS Cash and cash equivalents $ $ Restricted cash and cash equivalents Investments in marketable securities Finance receivables, net Investments in operating leases, net Other assets Total assets $ $ LIABILITIESANDSHAREHOLDER'S EQUITY Debt $ $ Deferred income taxes Other liabilities Total liabilities Commitments and contingencies (See Note 12) Shareholder's equity: Capital stock, no par value (100,000 shares authorized; 91,500 issued and outstanding) at December 31, 2014 and March 31, 2014 Additional paid-in capital 2 2 Accumulated other comprehensive income Retained earnings Total shareholder's equity Total liabilities and shareholder's equity $ $ The following table presents the assets and liabilities of our consolidated variable interest entities (See Note 10). (Dollars in millions) December 31, 2014 March 31, 2014 ASSETS Finance receivables, net $ $ Investments in operating leases, net Other assets 12 7 Total assets $ $ LIABILITIES Debt $ $ Other liabilities 2 2 Total liabilities $ $ See accompanying Notes to Consolidated Financial Statements. - 4 - TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDER’S EQUITY (Unaudited) Accumulated other Capital Additional comprehensive Retained (Dollars in millions) stock paid-in capital income earnings Total Balance at March 31, 2013 $ $ 2 $ $ $ Net income for the nine months ended December 31, 2013 - - - Other comprehensive loss, net of tax - - - Dividend - - - Balance at December 31, 2013 $ $ 2 $ $ $ Balance at March 31, 2014 $ $ 2 $ $ $ Net income for the nine months ended December 31, 2014 - - - Other comprehensive income, net of tax - - 6 - 6 Dividend - - - Balance at December 31, 2014 $ $ 2 $ $ $ See accompanying Notes to Consolidated Financial Statements. - 5 - TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended December 31, (Dollars in millions) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Recognition of deferred income Provision for credit losses Amortization of deferred costs Foreign currency and other adjustments to the carrying value of debt, net Net realized (gain) loss from sales and other-than-temporary impairment on securities 29 Net change in: Restricted cash 23 11 Derivative assets 9 Other assets (Note 8) and accrued income Deferred income taxes Derivative liabilities 20 Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of investments in marketable securities Proceeds from sales of investments in marketable securities Proceeds from maturities of investments in marketable securities Acquisition of finance receivables Collection of finance receivables Net change in wholesale and certain working capital receivables Acquisition of investments in operating leases Disposals of investments in operating leases Net change in financing support provided to affiliates Cash un-restricted to acquire finance receivables and investment in operating leases - Other, net Net cash used in investing activities Cash flows from financing activities: Proceeds from issuance of debt Payments on debt Net change in commercial paper Net change in financing support provided by affiliates 6 Dividend paid to TFSA Net cash provided by financing activities Net decrease in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid (received), net $ $ See accompanying Notes to Consolidated Financial Statements. 1Certain prior period amounts have been reclassified to conform to the current period presentation. - 6 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Interim Financial Data Basis of Presentation The information furnished in these unaudited interim financial statements for the three and nine months ended December 31, 2014 and 2013 has been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”).In the opinion of management, the unaudited financial information reflects all adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the results for the interim periods presented.The results of operations for the three and nine months ended December 31, 2014 do not necessarily indicate the results which may be expected for the full fiscal year ending March 31, 2015 (“fiscal 2015”). These financial statements should be read in conjunction with the Consolidated Financial Statements, significant accounting policies, and other notes to the Consolidated Financial Statements included in Toyota Motor Credit Corporation’s Annual Report on Form 10-K (“Form 10-K”) for the fiscal year ended March 31, 2014 (“fiscal 2014”), which was filed with the Securities and Exchange Commission (“SEC”) on May 29, 2014.References herein to “TMCC” denote Toyota Motor Credit Corporation, and references herein to “we”, “our”, and “us” denote Toyota Motor Credit Corporation and its consolidated subsidiaries. Certain prior period amounts have been reclassified to conform to the current period presentation.Related party transactions presented in the Consolidated Financial Statements are disclosed in Note 14 – Related Party Transactions of the Notes to Consolidated Financial Statements. New Accounting Guidance In May 2014, the Financial Accounting Standards Board (“FASB”) issued new guidance on the recognition of revenue from contracts with customers. This comprehensive standard will supersede virtually all existing revenue recognition guidance. This accounting guidance is effective for us on April 1, 2017. We are currently evaluating the impact of this guidance on our consolidated financial statements. Recently Adopted Accounting Guidance In April 2014, we adopted new FASB accounting guidance that requires an unrecognized tax benefit, or a portion of an unrecognized tax benefit, to be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward.The adoption of this guidance did not have a material impact on our consolidated financial statements. In April 2014, we adopted new FASB accounting guidance related to the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements.Pursuant to the new guidance, an entity is required to measure these obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors.Additionally, the guidance requires disclosure of the nature and amount of the obligation as well as other information about those obligations within the footnotes to its financial statements.The adoption of this guidance did not have a material impact on our consolidated financial statements. - 7 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements Recurring Fair Value Measurements The following tables summarize our financial assets and financial liabilities measured at fair value on a recurring basis as of December 31, 2014 and March 31, 2014, by level within the fair value hierarchy.Financial assets and financial liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Derivative assets were reduced by a counterparty credit valuation adjustment of $1 million as of March 31, 2014. Derivative liabilities were reduced by a non-performance credit valuation adjustment of less than $1 million as of December 31, 2014 and March 31, 2014. As of December 31, 2014 Fair value measurements on a recurring basis Counterparty netting & Fair (Dollars in millions) Level 1 Level 2 Level 3 collateral value Cash equivalents: Money market instruments $ $ $ - $ - $ U.S. government and agency obligations - - - Certificates of deposit - - - Cash equivalents total - - Available-for-sale securities: Debt instruments: U.S. government and agency obligations 82 2 - Municipal debt securities - 12 - - 12 Corporate debt securities - 14 - Mortgage-backed securities: U.S. government agency - 55 - - 55 Non-agency residential - - 4 - 4 Non-agency commercial - - 45 - 45 Asset-backed securities - - 25 - 25 Equity instruments: Fixed income mutual funds: Short-term floating NAV fund II - - - Short-term sector fund - 37 - - 37 U.S. government sector fund - - - Municipal sector fund - 19 - - 19 Investment grade corporate sector fund - - - High-yield sector fund - 36 - - 36 Real return sector fund - - - Mortgage sector fund - - - Asset-backed securities sector fund - 43 - - 43 Emerging market sector fund - 55 - - 55 International sector fund - - - Equity mutual fund - - - Available-for-sale securities total 90 - Derivative assets: Foreign currency swaps - 33 - Interest rate swaps - 1 - Counterparty netting and collateral - - - Derivative assets total - 34 53 Assets at fair value Derivative liabilities: Foreign currency swaps - - - Interest rate swaps - - - Counterparty netting and collateral - - - Liabilities at fair value - - Net assets at fair value $ - 8 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) As of March 31, 2014 Fair value measurements on a recurring basis Counterparty netting & Fair (Dollars in millions) Level 1 Level 2 Level 3 collateral value Cash equivalents: Money market instruments $ $ $ - $ - $ Certificates of deposit - - - Commercial paper - - - Cash equivalents total - - Restricted Cash Equivalents-money market instruments - - - Available-for-sale securities: Debt instruments: U.S. government and agency obligations 2 - Municipal debt securities - 11 - - 11 Certificates of deposit - - - Commercial paper - - - Corporate debt securities - 12 - Mortgage-backed securities: U.S. government agency - 60 - - 60 Non-agency residential - - 5 - 5 Non-agency commercial - - 43 - 43 Asset-backed securities - - 27 - 27 Equity instruments: Fixed income mutual funds: Short-term sector fund - 44 - - 44 U.S. government sector fund - - - Municipal sector fund - 22 - - 22 Investment grade corporate sector fund - - - High-yield sector fund - 45 - - 45 Real return sector fund - - - Mortgage sector fund - - - Asset-backed securities sector fund - 50 - - 50 Emerging market sector fund - 66 - - 66 International sector fund - - - Equity mutual fund - - - Available-for-sale securities total 89 - Derivative assets: Foreign currency swaps - 70 - Interest rate swaps - 3 - Counterparty netting and collateral - - - Derivative assets total - 73 49 Assets at fair value Derivative liabilities: Foreign currency swaps - - - Interest rate swaps - - - Counterparty netting and collateral - - - Liabilities at fair value - - Net assets at fair value $ - 9 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Transfers between levels of the fair value hierarchy are recognized at the end of their respective reporting periods.During the three and nine months ended December 31, 2014 and 2013, certain corporate debt securities were transferred from Level 2 to Level 3 due to reduced transparency of inputs for determination of fair value for these instruments. Additionally, during the nine months ended December 31, 2013, there was a $2 million transfer from the corporate debt securities asset class to the U.S. government and agency obligations asset class within the Level 3 debt instruments due to a reclassification of an existing debt instrument. The following tables summarize the reconciliation for all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs for the three and nine months ended December 31, 2014 and 2013: Three Months Ended December 31, 2014 Fair value measurements using significant unobservable inputs (Level 3) Total net assets Available-for-sale securities Derivative instruments, net (liabilities) U.S. Total Total government Corporate Mortgage- Asset- available- Interest Foreign derivative and agency debt backed backed for-sale rate currency assets (Dollars in millions) obligations securities securities securities securities swaps swaps (liabilities) Fair value, October 1, 2014 $ 2 $ 12 $ 50 $ 30 $ 94 $ 2 $ 53 $ 55 $ Total gains (losses) Included in earnings - Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases - - - 1 1 - - - 1 Issuances - Sales - Settlements - - - Transfers in to Level 3 - 2 - - 2 - - - 2 Transfers out of Level 3 - Fair value, December 31, 2014 $ 2 $ 14 $ 49 $ 25 $ 90 $ 1 $ 33 $ 34 $ The amount of total (losses) included in earnings attributable to assets held at the reporting date $ - 10 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Three Months Ended December 31, 2013 Fair value measurements using significant unobservable inputs (Level 3) Total net assets Available-for-sale securities Derivative instruments, net (liabilities) U.S. Total Total government Corporate Mortgage- Asset- available- Interest Foreign derivative and agency debt backed backed for-sale rate currency Embedded assets (Dollars in millions) obligations securities securities securities securities swaps swaps derivatives (liabilities) Fair value, October 1, 2013 $ 2 $ 2 $ 54 $ 19 $ 77 $ 13 $ 50 $ $ 54 $ Total gains (losses) Included in earnings - 3 8 9 20 20 Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases - - 3 5 8 - 8 Issuances - Sales - Settlements - - - Transfers in to Level 3 - 7 - - 7 - 7 Transfers out of Level 3 - Fair value, December 31, 2013 $ 2 $ 9 $ 55 $ 23 $ 89 $ 3 $ 53 $ - $ 56 $ The amount of total gains included in earnings attributable to assets held at the reporting date $ - $ 8 $ - $ 8 $ 8 Nine Months Ended December 31, 2014 Fair value measurements using significant unobservable inputs (Level 3) Total net assets Available-for-sale securities Derivative instruments, net (liabilities) U.S. Total Total government Corporate Mortgage- Asset- available- Interest Foreign derivative and agency debt backed backed for-sale rate currency assets (Dollars in millions) obligations securities securities securities securities swaps swaps (liabilities) Fair value, April 1, 2014 $ 2 $ 12 $ 48 $ 27 $ 89 $ 3 $ 70 $ 73 $ Total (losses) gains Included in earnings - Included in other comprehensive income - - 1 - 1 - - - 1 Purchases, issuances, sales, and settlements Purchases - 3 12 7 22 - - - 22 Issuances - Sales - Settlements - - Transfers in to Level 3 - 2 - - 2 - - - 2 Transfers out of Level 3 - Fair value, December 31, 2014 $ 2 $ 14 $ 49 $ 25 $ 90 $ 1 $ 33 $ 34 $ The amount of total losses included in earnings attributable to assets held at the reporting date $ - 11 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Nine Months Ended December 31, 2013 Fair value measurements using significant unobservable inputs (Level 3) Total net assets Available-for-sale securities Derivative instruments, net (liabilities) U.S. Total Total government Corporate Mortgage- Asset- available- Interest Foreign derivative and agency debt backed backed for-sale rate currency Embedded assets (Dollars in millions) obligations securities securities securities securities swaps swaps derivatives (liabilities) Fair value, April 1, 2013 $ - $ 4 $ 56 $ 13 $ 73 $ 12 $ 55 $ $ 55 $ Total gains (losses) Included in earnings - 5 15 12 32 32 Included in other comprehensive income - Purchases, issuances, sales, and settlements Purchases - - 5 12 17 - 17 Issuances - Sales - Settlements - - - Transfers in to Level 3 2 7 - - 9 - 9 Transfers out of Level 3 - Fair value, December 31, 2013 $ 2 $ 9 $ 55 $ 23 $ 89 $ 3 $ 53 $ - $ 56 $ The amount of total (losses)/gains included in earnings attributable to assets held at the reporting date $ $ 17 $ - $ 15 $ 15 Nonrecurring Fair Value Measurements Nonrecurring fair value measurements consist of Level 3 net finance receivables that are not measured at fair value on a recurring basis, but are subject to fair value adjustments utilizing the fair value of the underlying collateral when there is evidence of impairment. For these assets, we record the fair value on a nonrecurring basis and disclose changes in fair value during the reporting period. These nonrecurring fair value measurements were not significant as of December 31, 2014 and March 31, 2014. - 12 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Fair Value Measurements (Continued) Level 3 Fair Value Measurements The fair value measurements of Level 3 financial assets and liabilities subject to recurring and nonrecurring fair value measurement, and the corresponding change in the fair value measurements of these assets and liabilities, were not significant to our Consolidated Balance Sheet or Consolidated Statement of Income as of and for the three months and nine months ended December 31, 2014 and as of and for the year ended March 31, 2014. Financial Instruments The following tables provide information about assets and liabilities not carried at fair value on a recurring basis in our Consolidated Balance Sheet: Fair value measurement hierarchy Carrying Total Fair (Dollars in millions) value Level 1 Level 2 Level 3 Value As of December 31, 2014 Financial assets Finance receivables, net Retail loan $ $ - $ - $ $ Commercial - - Wholesale - - Real estate - - Working capital - - Financial liabilities Commercial paper $ $ - $ $ - $ Unsecured notes and loans payable - Secured notes and loans payable - - - 13 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 - Fair Value Measurements (Continued) Fair value measurement hierarchy Carrying Total Fair (Dollars in millions) value Level 1 Level 2 Level 3 Value As of March 31, 2014 Financial assets Finance receivables, net Retail loan $ $ - $ - $ $ Commercial - - Wholesale - - Real estate - - Working capital - - Financial liabilities Commercial paper $ $ - $ $ - $ Unsecured notes and loans payable - Secured notes and loans payable - - The carrying value of each class of finance receivables is presented including accrued interest and deferred fees and costs, net of deferred income and the allowance for credit losses.The amount excludes related party receivables of $97 million and $89 million at December 31, 2014 and March 31, 2014 and direct finance leases of $299 million and $274 million at December 31, 2014 and March 31, 2014, respectively. The carrying value of unsecured notes and loans payable represents the sum of unsecured notes and loans payable and carrying value adjustment as described in Note 9 - Debt. - 14 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 3 – Investments in Marketable Securities We classify all of our investments in marketable securities as available-for-sale.The amortized cost and estimated fair value of investments in marketable securities and related unrealized gains and losses were as follows: December 31, 2014 Amortized Unrealized Unrealized Fair (Dollars in millions) cost gains losses value Available-for-sale securities: Debt instruments: U.S. government and agency obligations $ $ 1 $ $ Municipal debt securities 10 2 - 12 Corporate debt securities 6 Mortgage-backed securities: U.S. government agency 53 2 - 55 Non-agency residential 3 1 - 4 Non-agency commercial 45 1 45 Asset-backed securities 25 - - 25 Equity instruments: Fixed income mutual funds: Short-term floating NAV fund II - - Short-term sector fund 35 2 - 37 U.S. government sector fund 14 - Municipal sector fund 18 1 - 19 Investment grade corporate sector fund 14 High-yield sector fund 32 5 36 Real return sector fund - Mortgage sector fund 7 - Asset-backed securities sector fund 35 8 - 43 Emerging market sector fund 57 - 55 International sector fund 9 - Equity mutual fund - Total investments in marketable securities $ - 15 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 3 – Investments in Marketable Securities (Continued) March 31, 2014 Amortized Unrealized Unrealized Fair (Dollars in millions) cost gains losses value Available-for-sale securities: Debt instruments: U.S. government and agency obligations $ $ 1 $ $ Municipal debt securities 10 1 - 11 Certificates of deposit - - Commercial paper - - Corporate debt securities 6 Mortgage-backed securities: U.S. government agency 60 1 60 Non-agency residential 4 1 - 5 Non-agency commercial 44 1 43 Asset-backed securities 27 - - 27 Equity instruments: Fixed income mutual funds: Short-term sector fund 41 3 - 44 U.S. government sector fund - Municipal sector fund 21 1 - 22 Investment grade corporate sector fund 33 - High-yield sector fund 38 7 - 45 Real return sector fund - Mortgage sector fund 1 - Asset-backed securities sector fund 40 10 - 50 Emerging market sector fund 65 1 - 66 International sector fund 2 Equity mutual fund - Total investments in marketable securities $ The fixed income mutual funds are investments in funds that are privately placed and managed by an open-end investment management company (the “Trust”).Although the Trust will normally redeem all shares for cash, it may, in unusual circumstances, redeem amounts exceeding the lesser of $250 thousand or 1 percent of the Trust’s asset value by payment in kind of securities held by the respective fund. - 16 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 3 – Investments in Marketable Securities (Continued) Unrealized Losses on Securities Investments in marketable securities at a consecutive loss position for less than twelve months and for greater than twelve months were not significant at December 31, 2014 and March 31, 2014. Realized Gains and Losses on Securities The following table represents realized gains and losses by transaction type for the following: Three Months Ended December 31, Nine Months Ended December 31, (Dollars in millions) Available-for-sale securities: Realized gains on sales $ 11 $ 12 $ 55 $ 28 Realized losses on sales $ - $ - $ - $ Other-than-temporary impairment $ - $ $ - $ Other-than-temporary impairment write-downs were not significant during the three and nine months ended December 31, 2014.Substantially all of the other-than-temporary impairment write-downs of $1 million and $54 million during the three and nine months ended December 31, 2013, respectively, were related to fixed income mutual funds. Contractual Maturities The fair value and contractual maturities of available-for-sale debt instruments at December 31, 2014 are summarized in the following table.Actual maturities may differ from contractual maturities because certain borrowers have the right to call or prepay certain obligations. December 31, 2014 (Dollars in millions) Amortized Cost Fair Value Available-for-sale debt instruments: Due within 1 year $ $ Due after 1 year through 5 years Due after 5 years through 10 years 81 83 Due after 10 years 54 60 Mortgage-backed and asset-backed securities1 Total $ $ 1Mortgage-backed and asset-backed securities are shown separately because these securities do not have a single maturity date. Securities on Deposit In accordance with statutory requirements, we had on deposit with state insurance authorities U.S. debt securities with amortized cost and fair value of $6 million at both December 31, 2014 and March 31, 2014. - 17 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Finance Receivables, Net Finance receivables, net consist of retail and dealer accounts including accrued interest and deferred fees and costs, net of the allowance for credit losses and deferred income.Securitized receivables represent retail loan receivables that have been sold for legal purposes to securitization trusts but continue to be included in our consolidated financial statements.Cash flows from these securitized receivables are available only for the repayment of debt issued by these trusts and other obligations arising from the securitization transactions.They are not available for payment of our other obligations or to satisfy claims of our other creditors. (Dollars in millions) December 31, 2014 March 31, 2014 Retail receivables $ $ Securitized retail receivables Dealer financing Deferred origination (fees) and costs, net Deferred income Allowance for credit losses Retail and securitized retail receivables Dealer financing Total allowance for credit losses Finance receivables, net $ $ Finance receivables, net and retail receivables presented in the previous table includes direct finance leases, net of $299 million and $274 million at December 31, 2014 and March 31, 2014, respectively. Credit Quality Indicators We are exposed to credit risk on our finance receivables.Credit risk is the risk of loss arising from the failure of customers or dealers to meet the terms of their contracts with us or otherwise fail to perform as agreed. Retail Loan and Commercial Portfolio Segments Retail loan and commercial portfolio segments each consist of one class of finance receivables. While we use various credit quality metrics to develop our allowance for credit losses on the retail loan and commercial portfolio segments, we primarily utilize the aging of the individual accounts to monitor the credit quality of these finance receivables.Based on our experience, the payment status of borrowers is the strongest indicator of the credit quality of the underlying receivables.Payment status also impacts charge-offs. Individual borrower accounts for each class of finance receivables within the retail loan and commercial portfolio segments are segregated into one of four aging categories based on the number of days outstanding.The aging for each class of finance receivables is updated quarterly. - 18 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Finance Receivables, Net (Continued) Dealer Products Portfolio Segment For the three classes of finance receivables within the dealer products portfolio segment (wholesale, real estate and working capital), all loans outstanding for an individual dealer or dealership group, which includes affiliated entities, are aggregated and evaluated collectively by dealer or dealer group. This reflects the interconnected nature of financing provided to our individual dealer and dealer group customers, and their affiliated entities. When assessing the credit quality of the finance receivables within the dealer products portfolio segment, we segregate the finance receivables account balances into four categories representing distinct credit quality indicators based on internal risk assessments.The internal risk assessments for all finance receivables within the dealer products portfolio segment are updated on a monthly basis. The four credit quality indicators are: · Performing – Account not classified as either Credit Watch, At Risk or Default · Credit Watch – Account designated for elevated attention · At Risk – Account where there is an increased likelihood that default may exist based on qualitative and quantitative factors · Default – Account is not currently meeting contractual obligations or we have temporarily waived certain contractual requirements The tables below present each credit quality indicator by class of finance receivables as of December 31, 2014 and March 31, 2014: Retail Loan Commercial (Dollars in millions) December 31, March 31, December 31, March 31, Aging of finance receivables: Current $ 30-59 days past due 8 6 60-89 days past due 90 1 1 90 days or greater past due 46 33 - - Total $ Wholesale Real Estate Working Capital (Dollars in millions) December 31, March 31, December 31, March 31, December 31, March 31, Credit quality indicators: Performing $ Credit Watch At Risk 15 24 - 12 22 25 Default - 1 4 - - 6 Total $ - 19 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Finance Receivables, Net (Continued) Impaired Finance Receivables The following table summarizes the information related to our impaired loans by class of finance receivables as of December 31, 2014 and March 31, 2014: Impaired Individually Evaluated Finance Receivables Unpaid Principal Balance Allowance December 31, March 31, December 31, March 31, December 31, March 31, (Dollars in millions) Impaired account balances individually evaluated for impairment with an allowance: Wholesale $ 15 $ 13 $ 15 $ 13 $ 2 $ 1 Real estate 14 27 14 27 4 8 Working capital 22 23 22 23 22 22 Total $ 51 $ 63 $ 51 $ 63 $ 28 $ 31 Impaired account balances individually evaluated for impairment without an allowance: Wholesale $ 72 $ 51 $ 72 $ 51 Real estate 83 90 83 90 Working capital 3 4 3 4 Total $ Impaired account balances aggregated and evaluated for impairment: Retail loan $ Commercial 1 1 1 1 Total $ Total impaired account balances: Retail loan $ Commercial 1 1 1 1 Wholesale 87 64 87 64 Real estate 97 97 Working capital 25 27 25 27 Total $ As of December 31, 2014 and March 31, 2014, the impaired finance receivables balance for accounts in the dealer products portfolio segment that were on nonaccrual status was $43 million and $54 million, respectively, and there were no charge-offs against the allowance for credit losses.Therefore, the impaired finance receivables balance is equal to the unpaid principal balance. - 20 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Finance Receivables, Net (Continued) The following table summarizes the average impaired finance receivables as of the balance sheet date and the interest income recognized on these loans during the three and nine months ended December 31, 2014 and 2013: Average Impaired Finance Receivables Interest Income Recognized Three Months Ended December 31, Nine Months Ended December 31, Three Months Ended December 31, Nine Months Ended December 31, (Dollars in millions) Impaired account balances individually evaluated for impairment with an allowance: Wholesale $ 17 $ 15 $ 17 $ 17 $ - $ - $ - $ - Real estate 14 31 20 33 - - - 1 Working capital 23 23 23 24 - - 1 1 Total $ 54 $ 69 $ 60 $ 74 $ - $ - $ 1 $ 2 Impaired account balances individually evaluated for impairment without an allowance: Wholesale $ 62 $ 61 $ 56 $ 61 $ - $ 1 $ 1 $ 1 Real estate 89 92 91 93 1 1 2 3 Working capital 3 4 3 5 - Total $ 1 $ 2 $ 3 $ 4 Impaired account balances aggregated and evaluated for impairment: Retail loan $ 5 $ 7 $ 17 $ 22 Commercial 1 1 1 1 - Total $ 5 $ 7 $ 17 $ 22 Total impaired account balances: Retail loan $ 5 $ 7 $ 17 $ 22 Commercial 1 1 1 1 - Wholesale 79 76 73 78 - 1 1 1 Real estate 1 1 2 4 Working capital 26 27 26 29 - - 1 1 Total $ 6 $ 9 $ 21 $ 28 The primary source of interest income recognized on the loans in the table above is from performing troubled debt restructurings.In addition, interest income recognized using a cash-basis method of accounting during the three and nine months ended December 31, 2014 and 2013 was not significant. - 21 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Finance Receivables, Net (Continued) Troubled Debt Restructuring For accounts not under bankruptcy protection, the amount of finance receivables modified as a troubled debt restructuring during the three and nine months ended December 31, 2014 and 2013 is not significant for each class of finance receivables.Troubled debt restructurings for non-bankrupt accounts within the retail loan class of finance receivables are comprised exclusively of contract term extensions that reduce the monthly payment due from the customer.Troubled debt restructurings for accounts within the commercial class of finance receivables consist of contract term extensions, interest rate adjustments, or a combination of the two.For the three classes of finance receivables within the dealer products portfolio segment, troubled debt restructurings include contract term extensions, interest rate adjustments, waivers of loan covenants, or any combination of the three.Troubled debt restructurings of accounts not under bankruptcy protection did not include forgiveness of principal during the three and nine months ended December 31, 2014 and 2013. We consider finance receivables under bankruptcy protection within the retail loan and commercial classes to be troubled debt restructurings as of the date we receive notice of a customer filing for bankruptcy protection regardless of the ultimate outcome of the bankruptcy proceedings.The bankruptcy court may impose modifications as part of the proceedings, including interest rate adjustments and forgiveness of principal.For the three and nine months ended December 31, 2014 and 2013, the financial impact of troubled debt restructurings related to accounts under bankruptcy protection was not significant to our Consolidated Statement of Income and Consolidated Balance Sheet. Payment Defaults Finance receivables modified as troubled debt restructurings for which there was a subsequent payment default during the three and nine months ended December 31, 2014 and 2013, and for which the modification occurred within twelve months of the payment default, were not significant for all classes of such receivables. - 22 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 5 – Investments in Operating Leases, Net Investments in operating leases, net consist of vehicle and equipment leases, net of deferred fees and costs, deferred income, accumulated depreciation and the allowance for credit losses.Securitized investments in operating leases represent beneficial interests in a pool of certain vehicle leases that have been sold for legal purposes to securitization trusts but continue to be included in our consolidated financial statements.Cash flows from these securitized investments in operating leases are available only for the repayment of debt issued by these trusts and other obligations arising from the securitization transactions.They are not available for payment of our other obligations or to satisfy claims of our other creditors. Investments in operating leases, net consisted of the following: (Dollars in millions) December 31, 2014 March 31, 2014 Investments in operating leases $ $ Securitized investments in operating leases Deferred origination (fees) and costs, net Deferred income Accumulated depreciation Allowance for credit losses Investments in operating leases, net $ $ - 23 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 – Allowance for Credit Losses The following table provides information related to our allowance for credit losses on finance receivables and investments in operating leases: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Allowance for credit losses at beginning of period $ Provision for credit losses 63 Charge-offs, net of recoveries Allowance for credit losses at end of period $ Charge-offs are shown net of recoveries of $21 million and $63 million for the three and nine months ended December 31, 2014, respectively, and recoveries of $19 million and $64 million for the three and nine months ended December 31, 2013, respectively. Allowance for Credit Losses and Finance Receivables by Portfolio Segment The following tables provide information related to our allowance for credit losses and finance receivables by portfolio segment for the three and nine months ended December 31, 2014 and 2013: For the Three and Nine Months Ended December 31, 2014 (Dollars in millions) Retail Loan Commercial Dealer Products Total Allowance for Credit Losses for Finance Receivables: Beginning balance, October 1, 2014 $ $ 1 $ 81 $ Charge-offs - Recoveries 14 1 1 16 Provisions 72 - 70 Ending balance, December 31, 2014 $ $ 2 $ 79 $ Beginning balance, April 1, 2014 $ $ 2 $ 88 $ Charge-offs $ Recoveries 45 1 1 47 Provisions - Ending balance, December 31, 2014 $ $ 2 $ 79 $ Ending balance: Individually evaluated for impairment $ - $ - $ 28 $ 28 Ending balance: Collectively evaluated for impairment $ $ 2 $ 51 $ Gross Finance Receivables: Ending balance, December 31, 2014 $ Ending balance: Individually evaluated for impairment $ - $ - $ $ Ending balance: Collectively evaluated for impairment $ - 24 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 – Allowance for Credit Losses (Continued) The ending balance of gross finance receivables collectively evaluated for impairment includes approximately $277 million and $1 million of finance receivables within the retail loan and commercial portfolio segments, respectively, that are specifically identified as impaired.These amounts are aggregated with their respective portfolio segments when determining the allowance for credit losses as of December 31, 2014, as they are deemed to be insignificant for individual evaluation and we have determined that the allowance for credit losses would not be materially different if the amounts had been individually evaluated for impairment.The ending balance of gross finance receivables for the dealer products portfolio segment collectively evaluated for impairment as of December 31, 2014 includes $913 million in receivables which are guaranteed by Toyota Motor Sales, U.S.A., Inc. (“TMS”) and $131 million in receivables which are guaranteed by third party private Toyota distributors.These receivables are related to certain Toyota and Lexus dealers and other third parties to which we provided financing at the request of TMS or such private distributors. - 25 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 – Allowance for Credit Losses (Continued) For the Three and Nine Months Ended December 31, 2013 (Dollars in millions) Retail Loan Commercial Dealer Products Total Allowance for Credit Losses for Finance Receivables: Beginning balance, October 1, 2013 $ $ 4 $ $ Charge-offs - - Recoveries 14 - - 14 Provisions 59 51 Ending balance, December 31, 2013 $ $ 2 $ 96 $ Beginning balance, April 1, 2013 $ $ 5 $ $ Charge-offs - Recoveries 49 - - 49 Provisions 97 84 Ending balance, December 31, 2013 $ $ 2 $ 96 $ Ending balance: Individually evaluated for impairment $ - $ - $ 30 $ 30 Ending balance: Collectively evaluated for impairment $ $ 2 $ 66 $ Gross Finance Receivables: Ending balance, December 31, 2013 $ Ending balance: Individually evaluated for impairment $ - $ - $ $ Ending balance: Collectively evaluated for impairment $ The ending balance of gross finance receivables collectively evaluated for impairment includes approximately $345 million and $1 million of finance receivables within the retail loan and commercial portfolio segments, respectively, that are specifically identified as impaired.These amounts are aggregated with their respective portfolio segments when determining the allowance for credit losses as of December 31, 2013, as they are deemed to be not significant for individual evaluation.We have determined that the allowance for credit losses would not be materially different if the amounts had been individually evaluated for impairment.The ending balance of gross finance receivables for the dealer products portfolio segment collectively evaluated for impairment as of December 31, 2013 includes $853 million in receivables which are guaranteed by Toyota Motor Sales, U.S.A., Inc. (“TMS”) and $147 million in receivables which are guaranteed by third party private Toyota distributors.These receivables are related to certain Toyota and Lexus dealers and other third parties to which we provided financing at the request of TMS or such private distributors. - 26 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 – Allowance for Credit Losses (Continued) Past Due Finance Receivables and Investments in Operating Leases (Dollars in millions) December 31, 2014 March 31, 2014 Aggregate balances 60 or more days past due Finance receivables $ $ Investments in operating leases 67 36 Total $ $ Substantially all finance and operating lease receivables do not involve recourse to the dealer in the event of customer default.Finance and operating lease receivables 60 or more days past due include accounts in bankruptcy and exclude accounts for which vehicles have been repossessed. Past Due Finance Receivables by Class The following tables summarize the aging of finance receivables by class as of December 31, 2014 and March 31, 2014: (Dollars in millions) 30 - 59 Days Past Due 60 - 89 Days Past Due 90 Days or Greater Past Due Total Past Due Current Total Finance Receivables As of December 31, 2014 Retail loan $ $ $ 46 $ $ $ Commercial 8 1 - 9 Wholesale - Real estate - Working capital - Total $ $ $ 46 $ $ $ (Dollars in millions) 30 - 59 Days Past Due 60 - 89 Days Past Due 90 Days or Greater Past Due Total Past Due Current Total Finance Receivables As of March 31, 2014 Retail loan $ $ 90 $ 33 $ $ $ Commercial 6 1 - 7 Wholesale - Real estate 4 1 - 5 Working capital - Total $ $ 92 $ 33 $ $ $ - 27 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Derivatives, Hedging Activities and Interest Expense Derivative Instruments Our liabilities consist mainly of fixed and floating rate debt, denominated in various currencies, which we issue in the global capital markets, while our assets consist primarily of U.S. dollar denominated, fixed rate receivables.We enter into interest rate swaps and foreign currency swaps to hedge the interest rate and foreign currency risks that result from the different characteristics of our assets and liabilities.Our use of derivative transactions is intended to reduce long-term fluctuations in cash flows and fair value adjustments of assets and liabilities caused by market movements.All of our derivative activities are authorized and monitored by our management and the Asset Liability Committee which provides a framework for financial controls and governance to manage market risk. Credit Risk Related Contingent Features Our derivative contracts are governed by International Swaps and Derivatives Association (“ISDA”) Master Agreements.Substantially all of these ISDA Master Agreements contain reciprocal ratings triggers providing either party with an option to terminate the agreement at market value in the event of a ratings downgrade of the other party below a specified threshold.As of December 31, 2014, we have daily valuation and collateral exchange arrangements with all of our counterparties.Our collateral agreements with substantially all our counterparties include a zero threshold, full collateralization arrangement. The aggregate fair value of derivative instruments that contain credit risk related contingent features that were in a net liability position at December 31, 2014 was $26 million, excluding adjustments made for our own non-performance risk.We would not be required to post additional collateral to the counterparties with which we were in a net liability position at December 31, 2014, if our credit ratings were to decline, since we fully collateralize without regard to credit ratings with these counterparties.In order to settle all derivative instruments that were in a net liability position at December 31, 2014, excluding adjustments made for our own non-performance risk, we would be required to pay $26 million. - 28 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Derivatives, Hedging Activities and Interest Expense (Continued) Derivative Activity Impact on Financial Statements The following tables show the financial statement line item and amount of our derivative assets and liabilities that are reported in the Consolidated Balance Sheet at December 31, 2014 and March 31, 2014. Hedge accounting Non-hedge Total As of December 31, 2014 derivatives accounting derivatives Notional Fair Notional Fair Notional Fair (Dollars in millions) value value value Other assets Interest rate swaps $ $ 11 $ Foreign currency swaps 28 Total $ $ 39 $ Counterparty netting and collateral Carrying value of derivative contracts – Other assets $ 53 Other liabilities Interest rate swaps $ - $ - $ Interest rate caps - - 50 - 50 - Foreign currency swaps 33 Total $ $ 33 $ Counterparty netting and collateral Carrying value of derivative contracts – Other liabilities $ 26 As of December 31, 2014, we held collateral of $242 million which offset derivative assets, and posted collateral of $751 million which offset derivative liabilities.We also held excess collateral of $12 million which we did not use to offset derivative assets, and we posted excess collateral of $2 million which we did not use to offset derivative liabilities. - 29 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Derivatives, Hedging Activities and Interest Expense (Continued) Hedge accounting Non-hedge Total As of March 31, 2014 derivatives accounting derivatives Notional Fair Notional Fair Notional Fair (Dollars in millions) value value value Other Assets Interest rate swaps $ $ 25 $ Foreign currency swaps Total $ Counterparty netting and collateral held Carrying value of derivative contracts – Other assets $ 49 Other liabilities Interest rate swaps $ - $ - $ Interest rate caps - - 50 - 50 - Foreign currency swaps 14 Total $ $ 14 $ Counterparty netting and collateral held Carrying value of derivative contracts – Other liabilities $ 6 As of March 31, 2014, we held collateral of $718 million which offset derivative assets, and posted collateral of $331 million which offset derivative liabilities.We also held excess collateral of $5 million which we did not use to offset derivative assets, and we posted excess collateral of $3 million which we did not use to offset derivative liabilities. - 30 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Derivatives, Hedging Activities and Interest Expense (Continued) The following table summarizes the components of interest expense, including the location and amount of gains and losses on derivative instruments and related hedged items, for the three and nine months ended December 31, 2014 and 2013 as reported in our Consolidated Statement of Income: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Interest expense on debt $ Interest expense on hedge accounting derivatives Interest expense on non-hedge accounting foreign currency swaps Interest expense on non-hedge accounting interest rate swaps 30 39 94 Interest expense on debt and derivatives, net Loss on hedge accounting derivatives: Interest rate swaps 5 5 15 15 Foreign currency swaps 50 32 16 Loss on hedge accounting derivatives 55 37 31 Less hedged item:change in fair value of fixed rate debt Ineffectiveness related to hedge accounting derivatives (Gain) loss from foreign currency transactions and non-hedge accounting derivatives: Gain onnon-hedge accounting foreign currency transactions Loss on non-hedge accounting foreign currency swaps (Gain) loss on non-hedge accounting interest rate swaps 29 Total interest expense $ Interest expense on debt and derivatives represents net interest settlements and changes in accruals.Gains and losses from hedge accounting derivatives and foreign currency transactions exclude net interest settlements and changes in accruals. The relative fair value allocation of derivative credit value adjustments within interest expense is not significant for the three and nine months ended December 31, 2014 and 2013 as we fully collateralize our derivatives without regard to credit ratings. - 31 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 8 – Other Assets and Other Liabilities Other assets and other liabilities consisted of the following: (Dollars in millions) December 31, 2014 March 31, 2014 Other assets: Notes receivable from affiliates $ $ Used vehicles held for sale Deferred charges Income taxes receivable - Derivative assets 53 49 Other assets Total other assets $ $ Other liabilities: Unearned insurance premiums and contract revenues $ $ Derivative liabilities 26 6 Accounts payable and accrued expenses Deferred income Other liabilities Total other liabilities $ $ Included in total other assets is a non-cash movement related to used vehicles held for sale that was excluded from operating activities and investing activities in the consolidated statement of cash flows.The amount of the non-cash movement was $44 million and $71 million for the nine months ended December 31, 2014 and 2013, respectively. - 32 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 9 – Debt Debt and the related weighted average contractual interest rates are summarized as follows: Weighted average contractual interest rates December 31, March 31, December 31, March 31, (Dollars in millions) Commercial paper $ $ % % Unsecured notes and loans payable % % Secured notes and loans payable % % Carrying value adjustment Total debt $ $ % % The commercial paper balance includes unamortized premiums and discounts.As of December 31, 2014, our commercial paper had a weighted average remaining maturity of 80 days, while our notes and loans payable mature on various dates through fiscal 2047.Weighted average contractual interest rates are calculated based on original notional or par value before consideration of premium or discount. The carrying value of our unsecured notes and loans payable at December 31, 2014 included $17.6 billion of unsecured floating rate debt with contractual interest rates ranging from 0 percent to 3.3 percent and $33.6 billion of unsecured fixed rate debt with contractual interest rates ranging from 0.5 percent to 9.4 percent.The carrying value of our unsecured notes and loans payable at March 31, 2014 included $17.6 billion of unsecured floating rate debt with contractual interest rates ranging from 0 percent to 3.3 percent and $31.9 billion of unsecured fixed rate debt with contractual interest rates ranging from 0.5 percent to 9.4 percent.Upon issuance of fixed rate notes, we generally elect to enter into interest rate swaps to convert fixed rate payments on notes to floating rate payments. Included in unsecured notes and loans payable are notes and loans denominated in various foreign currencies, unamortized premiums and discounts and the effects of foreign currency transaction gains and losses on non-hedged or de-designated foreign currency denominated notes and loans payable.At December 31, 2014 and March 31, 2014, the carrying values of these foreign currency denominated notes payable were $11.3 billion and $12.6 billion, respectively.Concurrent with the issuance of these foreign currency unsecured notes, we entered into currency swaps in the same notional amount to convert non-U.S. currency payments to U.S. dollar denominated payments. Our secured notes and loans payable are denominated in U.S. dollars and consist of both fixed and variable rate debt with interest rates ranging from 0.4 percent to 1.5 percent at December 31, 2014 and 0.4 percent to 1.6 percent at March 31, 2014.Secured notes and loans are issued by on-balance sheet securitization trusts, as further discussed in Note 10 – Variable Interest Entities.These notes are repayable only from collections on the underlying securitized retail finance receivables and the beneficial interests in investments in operating leases and from related credit enhancements. - 33 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 10 – Variable Interest Entities Consolidated Variable Interest Entities We use one or more special purpose entities that are considered Variable Interest Entities (“VIEs”) to issue asset-backed securities to third party bank-sponsored asset-backed securitization vehicles and to investors in securitization transactions.The securities issued by these VIEs are backed by the cash flows related to retail finance receivables and beneficial interests in investments in operating leases (“Securitized Assets”).We hold variable interests in the VIEs that could potentially be significant to the VIEs.We determined that we are the primary beneficiary of the securitization trusts because (i) our servicing responsibilities for the Securitized Assets give us the power to direct the activities that most significantly impact the performance of the VIEs, and (ii) our variable interests in the VIEs give us the obligation to absorb losses and the right to receive residual returns that could potentially be significant. The following tables show the assets and liabilities related to our VIE securitization transactions that were included in our financial statements as of December 31, 2014 and March 31, 2014: December 31, 2014 VIE Assets VIE Liabilities Gross Net (Dollars in millions) Restricted Cash Securitized Assets Securitized Assets Other Assets Debt Other Liabilities Retail finance receivables $ 3 $ $ 2 Investments in operating leases 47 9 - Total $ 12 $ $ 2 March 31, 2014 VIE Assets VIE Liabilities Gross Net (Dollars in millions) Restricted Cash Securitized Assets Securitized Assets Other Assets Debt Other Liabilities Retail finance receivables $ 3 $ $ 2 Investment in operating leases 20 4 12 - Total $ 7 $ $ 2 Restricted cash shown in the table above represents collections from the underlying Securitized Assets and certain reserve deposits held by TMCC for the VIEs and is included as part of the Restricted Cash and Cash Equivalents on our Consolidated Balance Sheet.Gross Securitized Assets represent finance receivables and beneficial interests in investments in operating leases securitized for the asset-backed securities issued.Net Securitized Assets are presented net of deferred fees and costs, deferred income, accumulated depreciation and the allowance for credit losses.Other Assets represent used vehicles held for sale that were repossessed by or returned to TMCC for the benefit of the VIEs.The related debt of these consolidated VIEs is presented net of $991 million and $1,169 million of securities retained by TMCC at December 31, 2014 and March 31, 2014, respectively.Other Liabilities represents accrued interest on the debt of the consolidated VIEs. - 34 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 10 – Variable Interest Entities (Continued) The assets of the VIEs and the restricted cash held by TMCC serve as the sole source of repayment for the asset-backed securities issued by these entities.Investors in the notes issued by the VIEs do not have recourse to us or our other assets, with the exception of customary representation and warranty repurchase provisions and indemnities. As the primary beneficiary of these entities, we are exposed to credit, residual value, interest rate, and prepayment risk from the Securitized Assets on the VIEs.However, our exposure to these risks did not change as a result of the transfer of the assets to the VIEs.We may also be exposed to interest rate risk arising from the secured notes issued by the VIEs. In addition, we entered into interest rate swaps with certain special purpose entities that issue variable rate debt.Under the terms of these swaps, the special purpose entities are obligated to pay TMCC a fixed rate of interest on certain payment dates in exchange for receiving a floating rate of interest on notional amounts equal to the outstanding balance of the secured debt.This arrangement enables the special purpose entities to mitigate the interest rate risk inherent in issuing variable rate debt that is secured by fixed rate Securitized Assets. The transfers of the Securitized Assets to the special purpose entities in our securitizations are considered to be sales for legal purposes.However, the Securitized Assets and the related debt remain on our Consolidated Balance Sheet.We recognize financing revenue on the Securitized Assets and interest expense on the secured debt issued by the special purpose entities.We also maintain an allowance for credit losses on the Securitized Assets to cover estimated probable credit losses using a methodology consistent with that used for our non-securitized asset portfolio.The interest rate swaps between TMCC and the special purpose entities are considered intercompany transactions and therefore are eliminated in our consolidated financial statements. Non-consolidated Variable Interest Entities We provide lending to Toyota dealers through the Toyota Dealer Investment Group’s Dealer Capital Program (“TDIG Program”) operated by our affiliate TMS, which has an equity position in these dealerships. Dealers participating in this program have been determined to be VIEs.We do not consolidate the dealerships in this program as we are not the primary beneficiary and any exposure to loss is limited to the amount of the credit facility.At December 31, 2014 and March 31, 2014, amounts due from these dealers that are classified as finance receivables, net in the Consolidated Balance Sheet and revenues received during the three and nine months ended December 31, 2014 and 2013 from these dealers under the TDIG Program were not significant. We also have other non-dealer relationships which have been determined to be VIEs, but these relationships are not consolidated as we are not the primary beneficiary.Amounts due under these relationships were not significant. - 35 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 11 – Liquidity Facilities and Letters of Credit For additional liquidity purposes, we maintain syndicated bank credit facilities with certain banks. 364 Day Credit Agreement, Three Year Credit Agreement and Five Year Credit Agreement In November 2014, TMCC, TCPR and other Toyota affiliates entered into a $5.0 billion 364 day syndicated bank credit facility, a $5.0 billion three year syndicated bank credit facility and a $5.0 billion five year syndicated bank credit facility, expiring in fiscal 2016, 2018, and 2020, respectively. The ability to make draws is subject to covenants and conditions customary in transactions of this nature, including negative pledge provisions, cross-default provisions and limitations on certain consolidations, mergers and sales of assets.These agreements may be used for general corporate purposes and none were drawn upon as of December 31, 2014.We are in compliance with the covenants and conditions of the credit agreements described above. Other Unsecured Credit Agreements TMCC has entered into additional unsecured credit facilities with various banks.As of December 31, 2014, TMCC had committed bank credit facilities totaling $6.1 billion of which $789 million, $3.2 billion, $1.9 billion, and $175 million mature in fiscal 2015, 2016, 2018 and 2020, respectively. These credit agreements contain covenants and conditions customary in transactions of this nature, including negative pledge provisions, cross-default provisions and limitations on certain consolidations, mergers and sales of assets.These credit facilities were not drawn upon as of December 31, 2014 and March 31, 2014. We are in compliance with the covenants and conditions of the credit agreements described above. - 36 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 12 – Commitments and Contingencies Commitments and Guarantees We have entered into certain commitments and guarantees for which the maximum unfunded amounts are summarized in the table below: (Dollars in millions) December 31, 2014 March 31, 2014 Commitments: Credit facilities commitments with vehicle and industrial equipment dealers $ $ Minimum lease commitments 53 62 Total commitments Guarantees and other contingencies: Guarantees of affiliate pollution control and solid waste disposal bonds Total commitments and guarantees $ $ Wholesale financing demand note facilities are not considered to be contractual commitments as they are not binding arrangements under which TMCC is required to perform. We are party to a 15-year lease agreement, which expires in 2018, with TMS for our headquarters location in the TMS headquarters complex in Torrance, California.Minimum lease commitments include $25 million and $30 million for facilities leases with affiliates at December 31, 2014 and March 31, 2014, respectively.At December 31, 2014, minimum future commitments under lease agreements to which we are a lessee, including those under the TMS lease, are as follows (dollars in millions): Future minimum Years ending March 31, lease payments $ 5 19 15 9 4 Thereafter 1 Total $ 53 - 37 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 12 – Commitments and Contingencies (Continued) Commitments We provide fixed and variable rate credit facilities to vehicle and industrial equipment dealers.These credit facilities are typically used for facilities refurbishment, real estate purchases, and working capital requirements.These loans are generally collateralized with liens on real estate, vehicle inventory, and/or other dealership assets, as appropriate.We obtain a personal guarantee from the vehicle or industrial equipment dealer or a corporate guarantee from the dealership when deemed prudent.Although the loans are typically collateralized or guaranteed, the value of the underlying collateral or guarantees may not be sufficient to cover our exposure under such agreements.Our credit facility pricing reflects market conditions, the competitive environment, the level of dealer support required for the facility, and the credit worthiness of each dealer.Amounts drawn under these facilities are reviewed for collectability on a quarterly basis, in conjunction with our evaluation of the allowance for credit losses.We also provide financing to various multi-franchise dealer organizations, often as part of a lending consortium, for wholesale, working capital, real estate, and business acquisitions. Guarantees and Other Contingencies TMCC has guaranteed bond obligations totaling $100 million in principal that were issued by Putnam County, West Virginia and Gibson County, Indiana to finance the construction of pollution control facilities at manufacturing plants of certain TMCC affiliates.The bonds mature in the following fiscal years ending March 31: 2028 - $20 million; 2029 - $50 million; 2030 - $10 million; 2031 - $10 million; and 2032 - $10 million.TMCC would be required to perform under the guarantees in the event of non-payment on the bonds and other related obligations.TMCC is entitled to reimbursement by the affiliates for any amounts paid.TMCC receives an annual fee of $78 thousand for guaranteeing such payments.TMCC has not been required to perform under any of these affiliate bond guarantees as of December 31, 2014 and March 31, 2014. Indemnification In the ordinary course of business, we enter into agreements containing indemnification provisions standard in the industry related to several types of transactions, including, but not limited to, debt funding, derivatives, securitization transactions, and our vendor and supplier agreements.Performance under these indemnities would occur upon a breach of the representations, warranties or covenants made or given, or a third party claim. In addition, we have agreed in certain debt and derivative issuances, and subject to certain exceptions, to gross-up payments due to third parties in the event that withholding tax is imposed on such payments.In addition, certain of our funding arrangements may require us to pay lenders for increased costs due to certain changes in laws or regulations.Due to the difficulty in predicting events which could cause a breach of the indemnification provisions or trigger a gross-up or other payment obligation, we are not able to estimate our maximum exposure to future payments that could result from claims made under such provisions.We have not made any material payments in the past as a result of these provisions, and as of December 31, 2014, we determined that it is not probable that we will be required to make any material payments in the future.As of December 31, 2014 and March 31, 2014, no amounts have been recorded under these indemnification provisions. - 38 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 12 – Commitments and Contingencies (Continued) Litigation and Governmental Proceedings Various legal actions, governmental proceedings and other claims are pending or may be instituted or asserted in the future against us with respect to matters arising in the ordinary course of business.Certain of these actions are or purport to be class action suits, seeking sizeable damages and/or changes in our business operations, policies and practices.Certain of these actions are similar to suits that have been filed against other financial institutions and captive finance companies.We perform periodic reviews of pending claims and actions to determine the probability of adverse verdicts and resulting amounts of liability.We establish accruals for legal claims when payments associated with the claims become probable and the costs can be reasonably estimated.When we are able, we also determine estimates of reasonably possible loss or range of loss, whether in excess of any related accrued liability or where there is no accrued liability.Given the inherent uncertainty associated with legal matters, the actual costs of resolving legal claims and associated costs of defense may be substantially higher or lower than the amounts for which accruals have been established.Based on available information and established accruals, we do not believe it is reasonably possible that the results of these proceedings, either individually or in the aggregate, will have a material adverse effect on our consolidated financial condition or results of operations. As previously disclosed, we continue to engage in communications with the Consumer Financial Protection Bureau and the U.S. Department of Justice (together, the “Agencies”) regarding our purchases of auto finance contracts from dealers and related discretionary dealer compensation practices. At December 31, 2014 we recorded as a loss contingency an amount that was not material to our consolidated financial condition or results of operations for the nine months ended December 31, 2014. At this time, given the current state of discussions with the Agencies, we are unable to estimate the amount or range of any additional potential loss, and it is possible that our ultimate liability may exceed the amount of such accrual, and that such amount may be material. We intend to continue discussions with the Agencies to achieve a mutually satisfactory resolution to these matters, but if such resolution does not occur, we may be subject to an enforcement action. In addition, we have received a request for documents and information from the New York State Department of Financial Services relating to our fair lending practices, and we are cooperating with this request. We cannot predict the outcome of this request given its preliminary status. - 39 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 13 – Income Taxes Our effective tax rate was 38 percent and 37 percent for the three and nine months ended December 31, 2014 and 37 percent for the three and nine months ended December 31, 2013, respectively.Our provision for income taxes for the three and nine months ended December 31, 2014 was $185 million and $574 million, respectively, compared to $113 million and $315 million for the same periods in fiscal 2014. The increase in the provision is consistent with the increase in our income before tax for the three and nine months ended December 31, 2014 compared to the same periods in fiscal 2014. Tax-related Contingencies As of December 31, 2014, we remain under IRS examination for fiscal 2015 and 2014.The IRS examination for fiscal 2013 and 2012 were concluded in the first quarter of fiscal 2015. We periodically review our uncertain tax positions.Our assessment is based on many factors including the ongoing IRS audits.For the quarter ended December 31, 2014, our assessment did not result in a material change in unrecognized tax benefits. Our deferred tax assets were $2.0 billion and $1.3 billion at December 31, 2014 and March 31, 2014, respectively, and were primarily due to the deferred deduction of allowance for credit losses and cumulative federal tax loss carryforwards that expire in varying amounts through fiscal 2034.On December 19, 2014 the Tax Increase Prevention Act of 2014 was enacted which extended bonus depreciation.The impact of this Act is reflected in our federal tax loss carryforwards.The total deferred tax liability at December 31, 2014, net of these deferred tax assets, was $7.3 billion compared with $6.7 billion at March 31, 2014.Realization with respect to the federal tax loss carryforwards is dependent on generating sufficient income prior to expiration of the loss carryforwards.Although realization is not assured, management believes it is more likely than not that the deferred tax assets will be realized.The amount of the deferred tax assets considered realizable could be reduced if management’s estimates change. On August 1, 2014, the New Jersey Tax Court issued its opinion in a case involving TMCC which was favorable to TMCC.While it is possible that the State of New Jersey may appeal this decision, the FIN 48 liability and related accrued interest were released in the second quarter. This decision did not have a significant impact on the effective tax rate or on our Consolidated Statement of Income and our Consolidated Balance Sheet. - 40 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 14 – Related Party Transactions As of December 31, 2014, there were no material changes to our related party agreements or relationships as described in our fiscal 2014 Form 10-K.The following tables summarize amounts included in our Consolidated Statement of Income and Consolidated Balance Sheet under various related party agreements or relationships: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Net financing revenues: Manufacturers’ subvention support and other revenues $ Credit support fees incurred $ Interest expense on loans payable to affiliates $ Insurance earned premiums and contract revenues: Affiliate insurance premiums and contract revenues $ 32 $ 33 $ 97 $ 99 Investments and other income, net: Interest earned on notes receivable from affiliates $ 1 $ 1 $ 3 $ 4 Expenses: Shared services charges and other expenses $ 16 $ 15 $ 48 $ 45 Employee benefits expense $ 5 $ 9 $ 18 $ 27 - 41 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 14 – Related Party Transactions (Continued) (Dollars in millions) December 31, 2014 March 31, 2014 Assets: Finance receivables, net Accounts receivable from affiliates $ 85 $ 74 Direct finance receivables from affiliates $ 6 $ 6 Notes receivable under home loan programs $ 12 $ 15 Deferred retail origination costs paid to affiliates $ 1 $ 1 Deferred retail subvention income from affiliates $ $ Investments in operating leases, net Leases to affiliates $ 7 $ 7 Deferred lease subvention income from affiliates $ $ Other assets Notes receivable from affiliates $ $ Other receivables from affiliates $ 5 $ 2 Subvention support receivable from affiliates $ $ Liabilities: Other liabilities Unearned affiliate insurance premiums and contract revenues $ $ Accounts payable to affiliates $ $ Notes payable to affiliates $ 28 $ 22 Shareholder’s Equity: Dividends paid $ $ Stock-based compensation $ 2 $ 2 In December 2014, TMCC entered into an agreement for the sale of certain assets relating to its commercial finance business to a newly-formed subsidiary of Toyota Industries Corporation, which forms part of the group of companies known as the Toyota Group.The closing date of the transaction has not yet been determined and the assets to be sold are not available for immediate sale in their present condition, asthe transactionis subject to several closing conditions that have not yet been satisfied. The assets expected to be sold represent approximately $964 million of finance receivables, net and $905 million of investments in operating leases, net as of December 31, 2014. - 42 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 15 – Segment Information Financial information for our reportable operating segments for the three and nine months ended December 31, 2014 is summarized as follows (dollars in millions): Finance Insurance Intercompany Fiscal 2015: operations operations eliminations Total Three Months Ended December 31, 2014 Total financing revenues $ $ - $ - $ Insurance earned premiums and contract revenues - - Investment and other income, net 20 42 - 62 Total gross revenues - Less: Depreciation on operating leases - - Interest expense - - Provision for credit losses - - Operating and administrative expenses 57 - Insurance losses and loss adjustment expenses - 63 - 63 Provision for income taxes 30 - Net income $ $ 51 $ - $ Nine Months Ended December 31, 2014 Total financing revenues $ $ - $ - $ Insurance earned premiums and contract revenues - - Investment and other income, net 67 90 - Total gross revenues - Less: Depreciation on operating leases - - Interest expense - - Provision for credit losses - - Operating and administrative expenses - Insurance losses and loss adjustment expenses - - Provision for income taxes 74 - Net income $ $ $ - $ Total assets at December 31, 2014 $ - 43 - TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 15 – Segment Information (Continued) Financial information for our reportable operating segments for the three and nine months ended December 31, 2013 is summarized as follows (dollars in millions): Finance Insurance Intercompany Fiscal 2014: operations operations eliminations Total Three Months Ended December 31, 2013 Total financing revenues $ $ - $ 7 $ Insurance earned premiums and contract revenues - Investment and other income, net 22 46 - 68 Total gross revenues - Less: Depreciation on operating leases - - Interest expense - - Provision for credit losses 63 - - 63 Operating and administrative expenses 50 - Insurance losses and loss adjustment expenses - 57 - 57 Provision for income taxes 82 31 - Net income $ $ 56 $ - $ Nine Months Ended December 31, 2013 Total financing revenues $ $ - $ 21 $ Insurance earned premiums and contract revenues - Investment and other income, net 56 32 - 88 Total gross revenues - Less: Depreciation on operating leases - - Interest expense - - Provision for credit losses - - Operating and administrative expenses - Insurance losses and loss adjustment expenses - - Provision for income taxes 48 - Net income $ $ 85 $ - $ Total assets at December 31, 2013 $ - 44 - ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement Regarding Forward-Looking Information Certain statements contained in this Form 10-Q or incorporated by reference herein are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements are based on current expectations and currently available information.However, since these statements are based on factors that involve risks and uncertainties, our performance and results may differ materially from those described or implied by such forward-looking statements.Words such as “believe,” “anticipate,” “expect,” “estimate,” “project,” “should,” “intend,” “will,”“may” or words or phrases of similar meaning are intended to identify forward-looking statements.We caution that the forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause actual results to differ materially from those in the forward-looking statements, including, without limitation, the risk factors set forth in “Item 1A. Risk Factors” of our Annual Report on Form 10-K (“Form 10-K”) for the fiscal year ended March 31, 2014 (“fiscal 2014”), including the following: · Changes in general business, economic, and geopolitical conditions, as well as in consumer demand and the competitive environment in the automotive markets in the United States; · A decline in TMS sales volume and the level of TMS sponsored subvention programs; · Increased competition from other financial institutions seeking to increase their share of financing Toyota, Scion and Lexus vehicles; · Fluctuations in interest rates and currency exchange rates; · Fluctuations in the value of our investment securities or market prices; · Changes or disruptions in our funding environment or access to the global capital markets; · Failure or changes in commercial soundness of our counterparties and other financial institutions; · Changes in our credit ratings and those of TMC; · Changes in the laws, regulatory requirements and regulatory scrutiny, including as a result of recent financial services legislation, and related costs; · Natural disasters, changes in fuel prices, manufacturing disruptions and production suspensions of Toyota, Lexus and Scion vehicle models and related parts supply; · Operational risks, including security breaches or cyber attacks; · Challenges related to the relocation of our corporate headquarters to Plano, Texas; · Revisions to the estimates and assumptions for our allowance for credit losses; · Changes in prices of used vehicles and their effect on residual values of our off-lease vehicles and return rates; · The failure of a customer or dealer to meet the terms of any contract with us, or otherwise fail to perform as agreed; and · Recalls announced by TMS and the perceived quality of Toyota, Lexus and Scion vehicles. Forward-looking statements speak only as of the date they are made.We will not update the forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking statements. - 45 - OVERVIEW Key Performance Indicators and Factors Affecting Our Business In our finance operations, we generate revenue, income, and cash flows by providing retail financing, leasing, and dealer financing to vehicle and industrial equipment dealers and their customers.We measure the performance of our financing operations using the following metrics: financing volume, market share, financial leverage, financing margins, operating expense, residual value and credit loss metrics. In our insurance operations, we generate revenue through marketing, underwriting, and claims administration related to covering certain risks of vehicle dealers and their customers.We measure the performance of our insurance operations using the following metrics:investment income, issued agreement volume, number of agreements in force, and loss metrics. Our financial results are affected by a variety of economic and industry factors, including but not limited to, new and used vehicle markets, Toyota, Lexus and Scion sales volume, new vehicle incentives, consumer behavior, employment levels, our ability to respond to changes in interest rates with respect to both contract pricing and funding, the actual or perceived quality, safety or reliability of Toyota, Lexus and Scion vehicles, the financial health of the dealers we finance, and competitive pressure.Changes in these factors can influence financing and lease contract volume, the number of financing and lease contracts that default and the loss per occurrence, our inability to realize originally estimated contractual residual values on leased vehicles, the volume and performance of our insurance operations, and our gross margins on financing and leasing volume.Changes in the volume of vehicle sales, vehicle dealers’ utilization of our insurance programs, or the level of coverage purchased by affiliates could materially impact our insurance operations.Additionally, our funding programs and related costs are influenced by changes in the global capital markets, prevailing interest rates, and our credit ratings and those of our parent companies, which may affect our ability to obtain cost effective funding to support earning asset growth. - 46 - Fiscal 2015 First Nine Months Operating Environment During the first nine months of the fiscal year ending March 31, 2015 (“fiscal 2015”), economic growth in the United States (“U.S.”) continued as employment rates improved and home prices remained strong.In addition, sales of motor vehicles improved compared to the same period in fiscal 2014.While the overall U.S. economy has shown positive trends during the first nine months of fiscal 2015, consumer debt levels rose as consumers experienced greater access to credit. Conditions in the global capital markets were generally stable during most of the first nine months of fiscal 2015. However, the U.S. capital markets and interest rate environment experienced periods of increased volatility due to uncertainty regarding future changes in U.S. monetary policy. Additionally, long term rates fell and oil prices declined significantly during that period. We continue to maintain broad global access to both domestic and international markets. Future changes in interest and foreign exchange rates could result in volatility in our interest expense, which could affect our results of operations. Industry-wide vehicle sales in the United States increased and sales incentives throughout the auto industry remained elevated during the first nine months of fiscal 2015 as compared to the same period in the prior year.Vehicle sales by Toyota Motor Sales, USA, Inc. (“TMS”) increased 7 percent in the first nine months of fiscal 2015 compared to the same period in fiscal 2014.The increase in TMS sales was attributable to strong consumer demand for new vehicles.In addition, we are currently experiencing an increase in lease volume as compared to a decrease in retail volume. Used vehicle values fluctuated during the first nine months of fiscal 2015, but remained strong.However, it remains uncertain whether the used vehicle market will continue to be as strong as it has been in the past few years.Declines in used vehicle values and a higher proportion of lease volume as compared to retail volume could affect return rates, depreciation expense and credit losses. - 47 - RESULTS OF OPERATIONS Fiscal 2015 Summary Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Net income: Finance operations1 $ Insurance operations1 51 56 85 Total net income $ 1Refer to Note 15 - Segment Information of the Notes to Consolidated Financial Statement for the total asset balances of our finance and insurance operations. Our consolidated net income was $962 million and $307 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $528 million and $193 million for the same periods in fiscal 2014.The increase for the first nine months of fiscal 2015 was primarily due to a decrease of $730 million in our interest expense driven by gains on derivatives, as compared to losses in the prior year.In addition, total financing revenue increased by $613 million, offset by an increase of $594 million in depreciation on operating leases and an increase of $259 million in the provision for income taxes.The increase in net income for the third quarter of fiscal 2015 was due in part to an increase in total financing revenue of $236 million.In addition, interest expense decreased by $225 million driven by gains on derivatives, which was offset by an increase of $215 million in depreciation on operating leases and an increase of $72 million in the provision for income taxes. Our overall capital position, taking into account the payment of a $435 million dividend in September 2014 to our sole shareholder, Toyota Financial Services Americas Corporation (“TFSA”), increased $533 million, bringing total shareholder’s equity to $8.3 billion at December 31, 2014.Our debt increased to $88.0 billion at December 31, 2014 from $85.4 billion at March 31, 2014.Our debt-to-equity ratio decreased to 10.6 at December 31, 2014 compared to 11.0 at March 31, 2014. - 48 - Finance Operations Three Months Ended Nine Months Ended December 31, Percentage December 31, Percentage (Dollars in millions) Change Change Financing revenues: Operating lease $ $ 23 % $ $ 19 % Retail1 % % Dealer % % Total financing revenues 13 % 12 % Investment and other income 20 22 % 67 56 20 % Gross revenues from finance operations 13 % 12 % Less: Depreciation on operating leases 21 % 20 % Interest expense % % Provision for credit losses 63 63 % % Operating and administrative expenses 10 % 7 % Provision for income taxes 82 89 % 87 % Net income from finance operations $ $ 87 % $ $ 89 % 1Includes direct finance lease revenues. Our finance operations reported net income of $837 million and $256 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $443 million and $137 million for the same periods in fiscal 2014.Finance operations results for the first nine months of fiscal 2015 increased as compared to the same period in fiscal 2014 primarily due to a decrease of $730 million in interest expense driven by gains on derivatives and an increase of $634 million in total financing revenues, offset by an increase of $594 million in depreciation on operating leases, an increase of $118 million in provision for credit losses and an increase of $233 million in the provision for income taxes.Finance operations results for the third quarter of fiscal 2015 increased as compared to the same period in fiscal 2014 primarily due to a decrease of $225 million in interest expense driven by gains on derivatives and an increase of $243 million in total financing revenues, partially offset by an increase of $215 million in depreciation on operating leases, an increase of $73 million in the provision for income taxes, and an increase of $40 million in provision for credit losses. Financing Revenues Total financing revenuesincreased 12 percent and 13 percent during the first nine months and third quarter of fiscal 2015, respectively, as compared to the same periods in fiscal 2014 due to the following factors: · Operating lease revenues increased 19 percent and 23 percent in the first nine months and third quarter of fiscal 2015, respectively, as compared to the same periods in fiscal 2014, primarily due to higher average outstanding earning asset balances resulting from a higher focus by TMS on lease subvention in fiscal 2015 as compared to fiscal 2014, partially offset by lower portfolio yields. - 49 - · Retail contract revenues decreased 6 percent and 9 percent in the first nine months and third quarter of fiscal 2015, respectively, as compared to the same periods in fiscal 2014, primarily due to an accrual recorded as a reduction to retail financing revenues in the third quarter, and to a lesser extent a decrease in our portfolio yields, partially offset by higher average outstanding earning asset balances.Refer to Note 12 – Commitments and Contingencies of the Notes to Consolidated Financial Statements for further discussion. · Dealer financing revenues decreased 1 percent and 3 percent in the first nine months and third quarter of fiscal 2015, as compared to the same periods in fiscal 2014, primarily due to a decrease in our portfolio yields, partially offset by higher average outstanding earning asset balances. Our total portfolio, which includes operating lease, retail, and dealer financing, had a yield of 3.7 and 3.6 percent during the first nine months and third quarter of fiscal 2015 compared to 4.0 and 3.8 percent, respectively, for the same periods in fiscal 2014.Lower yields were the result of the maturity of higher yielding earning assets being replaced by lower yielding earning assets during the first nine months and third quarter of fiscal 2015. Depreciation on Operating Leases Depreciation on operating leases increased 20 percent and 21 percent during the first nine months and third quarter of fiscal 2015, respectively, as compared to the same periods in fiscal 2014.The increase in depreciation was primarily attributable to an increase in average operating lease units outstanding during the first nine months and second quarter of fiscal 2015 as compared to the same period in fiscal 2014. - 50 - Interest Expense Our liabilities consist mainly of fixed and floating rate debt, denominated in various currencies, which we issue in the global capital markets, while our assets consist primarily of U.S. dollar denominated, fixed rate receivables.We enter into interest rate swaps and foreign currency swaps to hedge the interest rate and foreign currency risks that result from the different characteristics of our assets and liabilities.The following table summarizes the consolidated components of interest expense: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Interest expense on debt $ Interest income on derivatives Interest expense on debt and derivatives, net Ineffectiveness related to hedge accounting derivatives Gain on non-hedge accounting foreign currency transactions Loss on non-hedge accounting foreign currency swaps (Gain) loss on non-hedge accounting interest rate swaps 29 Total interest expense $ During the first nine months and third quarter of fiscal 2015, total interest expense decreased to $506 million and $161 million, respectively from $1,236 million and $386 million during the same periods of fiscal 2014. The decrease in total interest expense can be primarily attributed to net gains on our non-hedge accounting interest rate swaps resulting from a decrease in longer term U.S. dollar swap rates during the first nine months of fiscal 2015. Additionally, we experienced gains on non-hedge accounting foreign currency transactions, net of losses on the non-hedge accounting foreign currency swaps. These net gains resulted from a decrease in foreign currency swap rates.Conversely, during the first nine months of fiscal 2014, increases in longer term U.S. dollar and foreign currency swap rates resulted in losses on non-hedge accounting interest rate swaps and foreign currency swaps, net of the associated foreign currency transactions. Interest expense on debt primarily represents net interest settlements and changes in accruals on secured and unsecured notes and loans payable and commercial paper, and includes amortization of discount and premium, debt issuance costs, and basis adjustments.Interest expense on debt decreased to $923 million and $304 million during the first nine months and third quarter of fiscal 2015 from $963 million and $325 million in the same periods in fiscal 2014 as a result of lower weighted average interest rates on our unsecured notes and loans payable, partially offset by higher debt balances. Interest expense on derivatives represents net interest settlements and changes in accruals on both hedge and non-hedge accounting interest rate and foreign currency derivatives.During the first nine months and third quarter of fiscal 2015, we recorded net interest income of $70 million and $17 million, respectively, compared to net interest income of $60 million and $33 million during the same periods of fiscal 2014.The increase in interest income on derivatives in the first nine months of fiscal 2015 resulted from a lower average 3-month LIBOR compared to the first nine months of fiscal 2014. - 51 - Gain or loss on non-hedge accounting foreign currency transactions represents the revaluation of foreign currency denominated debt transactions for which hedge accounting has not been elected.We use non-hedge accounting foreign currency swaps to economically hedge these foreign currency transactions.During the first nine months and third quarter of fiscal 2015, the net gains of $101 million and $25 million, respectively, on foreign currency transactions, net of foreign currency swaps, resulted from a decrease in foreign currency swap rates.During the first nine months and third quarter of fiscal 2014, we recorded losses of $199 million and $66 million, respectively, on foreign currency transactions, net of foreign currency swaps, resulting from an increase in longer term foreign currency swap rates. We recorded a gain of $245 million and $100 million on non-hedge accounting interest rate swaps during the first nine months and third quarter of fiscal 2015, respectively, as a result of a decrease in longer term U.S. dollar swap rates which had a favorable impact on our pay float swaps. We recorded losses of $137 million and $29 million on non-hedge accounting interest rate swaps during the first nine months and third quarter of fiscal 2014, respectively, as a result of increases in U.S. dollar swap rates. Future changes in interest and foreign exchange rates could continue to result in significant volatility in our interest expense, thereby affecting our results of operations. Provision for Credit Losses We recorded a provision for credit losses of $220 million and $103 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $102 million and $63 million for the same periods in fiscal 2014.The increase in the provision for credit losses for the first nine months and third quarter of fiscal 2015 was due to higher loss severity and default frequency compared to the same periods in fiscal 2014. Operating and Administrative Expenses Operating and administrative expenses increased during the first nine months and third quarter of fiscal 2015 compared to the same periods in fiscal 2014 primarily reflecting increases across various general expense categories. - 52 - Insurance Operations The following table summarizes key results of our Insurance Operations: Three Months Ended Nine Months Ended December 31, Percentage December 31, Percentage (Dollars in millions) Change Change Agreements (units in thousands) Issued 15 % 13 % Average in force 6 % 6 % Insurance earned premiums and contract revenues $ $ 7 % $ $ 6 % Investment and other income, net 42 46 % 90 32 % Revenues from insurance operations 4 % 18 % Less: Insurance losses and loss adjustment expenses 63 57 11 % 2 % Operating and administrative expenses 57 50 14 % 11 % Provision for income taxes 30 31 % 74 48 54 % Net income from insurance operations $ 51 $ 56 % $ $ 85 47 % 1Certain prior period amounts have been reclassified to conform to the current period presentation. Our insurance operations reported net income of $125 million and $51 million for the first nine months and third quarter of fiscal 2015, compared to $85 million and $56 million for the same periods in fiscal 2014.The increase in net income for the first nine months of fiscal 2015 was primarily attributable to a $58 million increase in investment and other income, net and a $28 million increase in insurance earned premiums and contract revenues, partially offset by a $26 million increase in provision for income taxes and a $16 million increase in operating and administrative expenses.The decrease in net income for the third quarter of fiscal 2015 was primarily attributable to a $7 million increase in operating and administrative expenses, a $6 million increase in insurance losses and loss adjustment expenses and a $4 million decrease in investment and other income, net partially offset by a $11 million increase in insurance earned premiums and contract revenues. Agreements issued increased by 13 percent and 15 percent during the first nine months and third quarter of fiscal 2015 compared to the same periods in fiscal 2014.The increase was primarily due to the launch of our tire and wheel product in December 2013 as well as higher TMS vehicle sales.The average number of agreements in force increased by 6 percent during the first nine months and third quarter of fiscal 2015 compared to the same period in fiscal 2014 primarily due to increased issuances. Revenues from Insurance Operations Our insurance operations reported insurance earned premiums and contract revenues of $472 million and $159 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $444 million and $148 million for the same periods in fiscal 2014.Insurance earned premiums and contract revenues represent revenues from agreements in force and are affected by sales volume as well as the level, age, and mix of agreements in force.Our insurance earned premiums and contract revenues increased for the first nine months and third quarter of fiscal 2015, compared to the same periods in fiscal 2014, in correlation with the increase in the average number of agreements in force. - 53 - Our insurance operations reported investment and other income, net of $90 million and $42 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $32 million and $46 million for the same periods in fiscal 2014.Investment and other income, net consists primarily of dividend and interest income, realized gains and losses and other-than-temporary impairments on available-for-sale securities, if any.In the first nine months and third quarter of fiscal 2015, we had an insignificant amount of other-than-temporary impairment on available-for-sale securities compared to $54 million and $1 million of other-than-temporary impairment for the same periods in fiscal 2014. The impairment recognized in the first nine months and third quarter of the prior year resulted from interest rate volatility. We also had an increase in net realized gains during the first nine months of fiscal 2015 primarily from the sale of a portion of our fixed income mutual funds. The decrease in other-than-temporary impairments and increase in net realized gains during the first nine months of fiscal 2015 were partially offset by a decrease in dividend income due to overall lower yields and the previously mentioned sale of our fixed income mutual funds. Insurance Losses and Loss Adjustment Expenses Our insurance operations reported insurance losses and loss adjustment expenses of $200 million and $63 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $196 million and $57 million for the same periods in fiscal 2014. Insurance losses and loss adjustment expenses incurred are a function of the amount of covered risks, frequency and severity of claims associated with the agreements in force and the level of risk retained by our insurance operations.Insurance losses and loss adjustment expenses include amounts paid and accrued for reported losses, estimates of losses incurred but not reported, and any related claim adjustment expenses. The increase in losses and loss adjustment expenses for the third quarter of fiscal 2015, compared to the same period in fiscal 2014, was primarily due to an increase in losses on prepaid maintenance contracts. Operating and Administrative Expenses Our insurance operations reported operating and administrative expenses of $163 million and $57 million for the first nine months and third quarter of fiscal 2015, respectively, compared to $147 million and $50 million for the same periods in fiscal 2014.These increases were attributable to higher product expenses and insurance dealer back-end program expenses.Insurance dealer back-end program expenses are incentives or expense reduction programs we provide to dealers based on certain performance criteria. Provision for Income Taxes Our total provision for income taxes for the first nine months and third quarter of fiscal 2015 was $574 million and $185 million, respectively, compared to $315 million and $113 million for the same periods in fiscal 2014.Our effective tax rate was 37 percent and 38 percent for the first nine months and third quarter of fiscal 2015 and 37 percent for both the first nine months and third quarter of fiscal 2014, respectively.The change in our provision for income taxes is consistent with the change in our income before income taxes in the first nine months and third quarter of fiscal 2015 compared to the same periods in fiscal 2014. - 54 - FINANCIAL CONDITION Vehicle Financing Volume and Net Earning Assets The composition of our vehicle contract volume and market share is summarized below: Three Months Ended Nine Months Ended December 31, Percentage December 31, Percentage (units in thousands): Change Change TMS new sales volume1 5 % 7 % Vehicle financing volume2 New retail contracts % % Used retail contracts 67 73 % % Lease contracts 10 % 19 % Total % 2 % TMS subvened vehicle financing volume (units included in the above table): New retail contracts 95 92 3 % 8 % Used retail contracts 16 19 % 47 65 % Lease contracts 99 5 % 18 % Total 2 % 9 % TMS subvened vehicle financing volume as a percent of vehicle financing volume: New retail contracts % Used retail contracts % Lease contracts % Overall subvened contracts % Market share:3 Retail contracts % Lease contracts % Total % l Represents total domestic TMS sales of new Toyota, Lexus and Scion vehicles excluding sales under dealer rental car and commercial fleet programs and sales of a private Toyota distributor.TMS new sales volume was comprised of approximately 84% Toyota (including Scion) and 16% Lexus vehicles for the first nine months and 81% Toyota (including Scion) and 19% Lexus for the third quarter of fiscal 2015. TMS new sales volume was comprised of approximately 85% Toyota (including Scion) and 15% Lexus vehicles for the first nine months and 81% Toyota (including Scion) and 19% Lexus for the third quarter of fiscal 2014. 2 Total financing volume was comprised of approximately 79% Toyota (including Scion), 18% Lexus, and 3% non-Toyota/Lexus vehicles for the first nine months of fiscal 2015 and 77% Toyota (including Scion), 20% Lexus, and 3% non-Toyota/Lexus third quarter of fiscal 2015. Total financing volume is comprised of approximately 81% Toyota (including Scion), 16% Lexus, and 3% non-Toyota/Lexus vehicles for the first nine months of fiscal 2014 and 78% (Toyota including Scion), 19% Lexus, and 3% non-Lexus/Toyota for the third quarter of fiscal 2014. 3 Represents the percentage of total domestic TMS sales of new Toyota, Lexus and Scion vehicles financed by us, excluding sales under dealer rental car and commercial fleet programs and sales of a private Toyota distributor. - 55 - Vehicle Financing Volume The volume of our retail and lease contracts, which are acquired primarily from Toyota and Lexus vehicle dealers, is dependent upon TMS sales volume and subvention.Vehicle sales by TMS increased 7 percent and 5 percent for the first nine months and third quarter of fiscal 2015, compared to the same periods in fiscal 2014 driven by higher consumer demand. Our financing volume increased 2 percent and market share decreased slightly in the first nine months of fiscal 2015 compared to the same period in fiscal 2014.The increase in volume was driven primarily by the growth in TMS sales resulting from increased consumer demand and an increase in subvention.Lease volume increased and retail volume decreased in the first nine months and third quarter of fiscal 2015 due primarily to a higher focus by TMS on lease subvention compared to the same period in fiscal 2014.Despite the increase in TMS subvention, overall market share declined for both the first nine months and third quarter of fiscal 2015 due to increased competition for non-subvened contracts. In addition to increased lease volume, we have seen an increase in the proportion of shorter term leases.The majority of our lease terms are 36 and 24 months, which represent 65 percent and 26 percent, respectively, of our lease originations for the first nine months of fiscal 2015 compared to 81 percent and 11 percent, respectively, for the same period in fiscal 2014. - 56 - The composition of our net earning assets is summarized below: Percentage (Dollars in millions) December 31, 2014 March 31, 2014 Change Net Earning Assets Finance receivables, net Retail finance receivables, net1 $ $ 2 % Dealer financing, net2 1 % Total finance receivables, net 2 % Investments in operating leases, net 20 % Net earning assets $ $ 7 % Dealer Financing (Number of dealers serviced) Toyota and Lexus dealers2 - % Vehicle dealers outside of the Toyota/Lexus dealer network % Industrial equipment dealers 2 % Total number of dealers receiving wholesale financing % Dealer inventory outstanding (units in thousands) % 1Includes direct finance leases. 2Includes wholesale and other credit arrangements in which we participate as part of a syndicate of lenders. Retail Contract Volume and Earning Assets Our retail contract volume decreased during the first nine months and third quarter of fiscal 2015 compared to the same periods in fiscal 2014 primarily due to the higher focus on lease subvention during fiscal 2015, while our retail finance receivables, net increased slightly during the first nine months and third quarter of fiscal 2015 as compared to the balance at March 31, 2014. Lease Contract Volume and Earning Assets Our vehicle lease contract volume during the first nine months and third quarter of fiscal 2015 increased 19 percent and 10 percent, respectively, as compared to the same periods in fiscal 2014.Much of the increase during the first nine months and third quarter of fiscal 2015 was attributable to anincrease in TMS sales and a higher focus on lease subvention, resulting in an increase of 20 percent in investments in operating leases, net at December 31, 2014 as compared to the balance at March 31, 2014. Dealer Financing and Earning Assets Dealer financing, net was relatively consistent compared to March 31, 2014, while the total number of dealers receiving wholesale financing decreased slightly from March 31, 2014. - 57 - Residual Value Risk The primary factors affecting our exposure to residual value risk are the levels at which residual values are established at lease inception, current economic conditions and outlook, projected end-of-term market values, and the resulting impact on vehicle lease return rates and loss severity. On a quarterly basis, we review the estimated end-of-term market values of leased vehicles to assess the appropriateness of our carrying values.To the extent the estimated end-of-term market value of a leased vehicle is lower than the residual value established at lease inception, theresidual value of the leased vehicle is adjusted downward so that the carrying value at lease end will approximate the estimated end-of-term market value.For operating leases, adjustments are made on a straight-line basis over the remaining terms of the lease contracts and are included in depreciation on operating leases in the Consolidated Statement of Income as a change in accounting estimate.For direct finance leases, adjustments are made at the time of assessment and are recorded as a reduction of direct finance lease revenues which is included in our retail revenues in the Consolidated Statement of Income. Depreciation on Operating Leases Three Months Ended Nine Months Ended December 31, Percentage December 31, Percentage Change Change Depreciation on operating leases (dollars in millions) $ $ 21 % $ $ 20 % Average operating lease units outstanding (in thousands) 25 % 22 % Depreciation expense on operating leases increased 20 percent and 21 percent during the first nine months and third quarter of fiscal 2015 as compared to the same periods in fiscal 2014, due primarily to an increase in the average operating lease units outstanding.We have recently experienced higher leasing volume and an increase in shorter term leases.This trend could affect return rates, residual value risk and depreciation expense. - 58 - Credit Risk Credit Loss Experience The overall credit quality of our consumer portfolio continued to benefit from our focus on purchasing practices and collection efforts.In addition, subvention contributes to our overall portfolio quality, as subvened contracts typically have higher credit scores than non-subvened contracts. December 31, March 31, December 31, Net charge-offs as a percentage of average gross earning assets 1 Finance receivables % % % Operating leases % % % Total % % % Default frequency as a percentage of outstanding contracts % % % Average loss severity per unit $ $ $ Aggregate balances for accounts 60 or more days past due as a percentage of gross earning assets 2 Finance receivables 3 % % % Operating leases 3 % % % Total % % % 1Net charge-off ratios have been annualized using nine month results for the periods ended December 31, 2014 and 2013. 2 Substantially all retail, direct finance lease and operating lease receivables do not involve recourse to the dealer in the event of customer default. 3 Includes accounts in bankruptcy and excludes accounts for which vehicles have been repossessed. The level of credit losses primarily reflects two factors: default frequency and loss severity.Net charge-offs as a percentage of average gross earning assets increased from 0.27 percent at December 31, 2013 to 0.32 percent at December 31, 2014 due to increased default frequency and loss severity.Default frequency as a percentage of outstanding contracts increased to 1.18 percent during the first nine months of fiscal 2015 compared to 1.13 percent during the same period in fiscal 2014.Our average loss severity for the first nine months of fiscal 2015 was higher compared to the first nine months of fiscal 2014.Our delinquencies for the first nine months of fiscal 2015 were 0.27 percent which is a slight increase from December 31, 2013.The increase in our delinquencies from March 31, 2014 to December 31, 2014 reflects our typical seasonal increase in delinquency ratios. - 59 - Allowance for Credit Losses We maintain an allowance for credit losses to cover probable and estimable losses as of the balance sheet date resulting from the non-performance of our customers and dealers under their contractual obligations.The determination of the allowance involves significant assumptions, complex analyses, and management judgment. The allowance for credit losses for our consumer portfolio is established through a process that estimates probable losses incurred as of the balance sheet date based upon consistently applied statistical analyses of portfolio data.This process utilizes delinquency migration analysis, in which historical delinquency and credit loss experience is applied to the current aging of the portfolio, and incorporates current and expected trends and other relevant factors, including used vehicle market conditions, economic conditions, unemployment rates, purchase quality mix, and operational factors.This process, along with management judgment, is used to establish the allowance to cover probable and estimable losses incurred as of the balance sheet date.Movement in any of these factors would cause changes in estimated probable losses. The allowance for credit losses for our dealer portfolio is established by first aggregating dealer financing receivables into loan-risk pools, which are determined based on the risk characteristics of the loan (e.g. secured by either vehicles and industrial equipment, real estate or dealership assets, or unsecured).We then analyze dealer pools using an internally developed risk rating system.In addition, we have established procedures that focus on managing high risk loans in our dealer portfolio.Our field operations management and special assets group are consulted each quarter to determine if any specific dealer loan is considered impaired.If impaired loans are identified, specific reserves are established, as appropriate, and the loan is removed from the loan-risk pool for separate monitoring. The following table provides information related to our allowance for credit losses for the three and nine months ended December 31, 2014 and 2013: Three Months Ended Nine Months Ended December 31, December 31, (Dollars in millions) Allowance for credit losses at beginning of period $ Provision for credit losses 63 Charge-offs, net of recoveries1 Allowance for credit losses at end of period $ 1 Charge-offs are shown net of recoveries of $21 million and $63 million for the three and nine months ended December 31, 2014, respectively, and recoveries of $19 million and $64 million for the three and nine months ended December 31, 2013, respectively. During the first nine months of fiscal 2015, our allowance for credit losses decreased $4 million from $454 million at March 31, 2014 to $450 million at December 31, 2014.The decline in the allowance for credit losses was due primarily to the payoff of certain impaired dealer product finance receivables, partially offset by an increase in our allowance for credit losses for our consumer portfolio due to increased default frequency and loss severity. - 60 - LIQUIDITY AND CAPITAL RESOURCES Liquidity risk is the risk relating to our ability to meet our financial obligations when they come due.Our liquidity strategy is to ensure that we maintain the ability to fund assets and repay liabilities in a timely and cost-effective manner, even in adverse market conditions.Our strategy includes raising funds via the global capital markets, and through loans, credit facilities, and other transactions as well as generating liquidity from our earning assets.This strategy has led us to develop a borrowing base that is diversified by market and geographic distribution, investor type, and financing structure, among other factors. The following table summarizes the components of our outstanding funding sources at carrying value: (Dollars in millions) December 31, 2014 March 31, 2014 Commercial paper1 $ $ Unsecured notes and loans payable2 Secured notes and loans payable Carrying value adjustment3 Total debt $ $ 1 Includes unamortized premium/discount. 2 Includes unamortized premium/discount and the effects of foreign currency transaction gains and losses on non-hedged or de-designated notes and loans payable which are denominated in foreign currencies. 3 Represents the effects of fair value adjustments to debt in hedging relationships, accrued redemption premiums, and the unamortized fair value adjustments on the hedged item for terminated fair value hedge accounting relationships. Liquidity management involves forecasting and maintaining sufficient capacity to meet our cash needs, including unanticipated events.To ensure adequate liquidity through a full range of potential operating environments and market conditions, we conduct our liquidity management and business activities in a manner that will preserve and enhance funding stability, flexibility and diversity.Key components of this operating strategy include a strong focus on developing and maintaining direct relationships with commercial paper investors and wholesale market funding providers, and maintaining the ability to sell certain assets when and if conditions warrant. We develop and maintain contingency funding plans and regularly evaluate our liquidity position under various operating circumstances, allowing us to assess how we will be able to operate through a period of stress when access to normal sources of capital is constrained.The plans project funding requirements during a potential period of stress, specify and quantify sources of liquidity, and outline actions and procedures for effectively managing through the problem period. In addition, we monitor the ratings and credit exposure of the lenders that participate in our credit facilities to ascertain any issues that may arise with potential draws on these facilities if that contingency becomes warranted. We maintain broad access to a variety of domestic and global markets and may choose to realign our funding activities depending upon market conditions, relative costs, and other factors.We believe that our funding sources, combined with operating and investing activities, provide sufficient liquidity to meet future funding requirements and business growth. Our funding volume is primarily based on expected net change in earning assets and debt maturities. For liquidity purposes, we hold cash in excess of our immediate funding needs.These excess funds are invested in short-term, highly liquid and investment grade money market instruments, which provide liquidity for our short-term funding needs and flexibility in the use of our other funding sources.We maintained excess funds ranging from $5.2 billion to $8.2 billion with an average balance of $6.6 billion during the quarter ended December 31, 2014. - 61 - We may lend to or borrow from affiliates on terms based upon a number of business factors such as funds availability, cash flow timing, relative cost of funds, and market access capabilities. Credit support is provided to us by our indirect parent Toyota Financial Services Corporation (“TFSC”), and, in turn to TFSC by Toyota Motor Corporation (“TMC”).Taken together, these credit support agreements provide an additional source of liquidity to us, although we do not rely upon such credit support in our liquidity planning and capital and risk management.The credit support agreements are not a guarantee by TMC or TFSC of any securities or obligations of TFSC or TMCC, respectively.The fees paid pursuant to these agreements are disclosed in Note 14 – Related Party Transactions. TMC’s obligations under its credit support agreement with TFSC rank pari passu with TMC’s senior unsecured debt obligations.Refer to Part II. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations “Liquidity and Capital Resources” in our Annual Report on Form 10-K for the fiscal year ended March 31, 2014 for further discussion. We routinely monitor global financial conditions and our financial exposure to our global counterparties.Specifically, we focus on those countries experiencing significant economic, fiscal or political strain and the corresponding likelihood of default.During the reporting period, we identified countries for which these conditions exist; Portugal, Ireland, Italy, Greece, Spain, Cyprus, Russia, Ukraine and certain other countries.We do not currently have exposure to these or other sovereign counterparties.As of December 31, 2014, our gross non-sovereign exposures to investments in marketable securities and derivatives counterparty positions in the countries identified were not material, either individually or collectively.We also maintained a total of $21.1 billion in committed syndicated and bilateral credit facilities for our liquidity purposes as of December 31, 2014.As of December 31, 2014, less than 3 percent of such commitments were from counterparties in the countries identified.Refer to the “Liquidity and Capital Resources - Liquidity Facilities and Letters of Credit” section and“Item 1A. Risk Factors - The failure or commercial soundness of our counterparties and other financial institutions may have an effect on our liquidity, operating results or financial condition” in our fiscal 2014 Form 10-K for further discussion. Commercial Paper Short-term funding needs are met through the issuance of commercial paper in the United States.Commercial paper outstanding under our commercial paper programs ranged from approximately $26.3 billion to $27.6 billion during the quarter ended December 31, 2014, with an average outstanding balance of $26.9 billion.Our commercial paper programs are supported by the liquidity facilities discussed under the heading “Liquidity Facilities and Letters of Credit.”We believe we have ample capacity to meet our short-term funding requirements and manage our liquidity. - 62 - Unsecured Notes and Loans Payable The following table summarizes the components of our unsecured notes and loans payable: (Dollars in millions) U.S. medium term notes ("MTNs") and domestic bonds Euro MTNs ("EMTNs") Eurobonds Other Total unsecured notes and loans payable5 Balance at March 31, 20141 $ Issuances during the nine months ended December 31, 2014 - Maturities and terminations during the nine months ended December 31, 2014 - Balance at December 31, 20141 $ 1 Amounts represent par values and as such exclude unamortized premium/discount, foreign currency transaction gains and losses on debt denominated in foreign currencies, fair value adjustments to debt in hedge accounting relationships, accrued redemption premiums, and the unamortized fair value adjustments on the hedged item for terminated hedge accounting relationships.Par values of non-U.S. currency denominated notes are determined using foreign exchange rates applicable as of the issuance dates. 2 MTNs and domestic bonds issued during the first nine months of fiscal 2015 had terms to maturity ranging from approximately 1 year to 15 years, and had interest rates at the time of issuance ranging from 0.2 percent to 3.1 percent. 3 EMTNs issued during the first nine months of fiscal 2015 had terms to maturity ranging from approximately 1 year to 7 years, and had interest rates at the time of issuance ranging from 0.6 percent to 3.1 percent. 4 Consists of long-term borrowings, with terms to maturity of approximately 1 year to 5 years, and interest rates at the time of issuance ranging from 0.1 percent to 0.7 percent. 5
